FRANK, Circuit Judge.
We see no merit in this appeal. The evidence amply supports the verdict. The pre-trial stipulation and the testimony of defendant’s president fully answer defendant’s argument that defendant did not authorize the army officers to act as defendant’s agents in shipping the goods to defendant at its New York address. Moreover, the letter from defendant’s lawyer to plaintiff shows that defendant did not refuse to pay the demanded charges on the ground that the shipments were not authorized by defendant but solely because of the asserted error in the classification. As defendant made no effort to prove the con*468tents of the sales contract, it is in no position to assert that the contract obligated the army to pay the freight charges; nor did defendant’s president, in his testimony, so much as whisper that the contract so provided.
Affirmed.